DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 160, 500.  
The drawings are objected to because Fig.2 appears to be cut off such that what is believed to be reference numeral 283 is not completely shown and Fig.6 ref 300 appears as though it should be ref 600.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” in Fig.2 has been used to designate both the door and the inner drum. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, 111, 114, 142, 162, 226, 311, 612, 841, 842, 852b, & 862.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: In [00228] it appears that the second instance of 514 should be 514a, the reference number 120 is disclosed multiple time as either a first tub, laundry accommodation unit, or detergent box (some instances in [0067, 0088, & 0094]. Further, the reference character 250 has been used to identify both a second drum (see [00161-00162, 00167, 00193, 00210]) and a second driving portion (see [00122, 00152, 0015, 00165 00192-00193, 00206]). This is believed to be a typographical error wherein second drum 250 is believed to be second drum 240 and second drive unit 250 is believed to be second drive unit 300. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 objected to because of the following informalities:  “accommodates the protrusion portion the shaft” should be “accommodates the protrusion portion of the shaft”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling device” in claims 1-4, 12-14, and 19-20 and “power transmission unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term fixed is being interpreted in line with its plain meaning as: not subject to change or fluctuation (see attached NPL).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, applicant states “rotate regardless… body shaft” it is unclear as to how the agitation unit is rotatable regardless of the rotation of the shaft. Is there a separate element that rotates agitation unit apart from the shaft and if the shaft is fixed, such that it does not move, how is the agitation unit capable of moving when the shaft is coupled to it? For examination purposes the claim limitation will be interpreted as the agitation unit configured to 
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (KR102058058B1), hereafter Ryu.
Regarding claims 1-3, Ryu discloses a washing machine (abstract) comprising a cabinet (Fig.1 ref 10) defining an exterior of the machine; a tub (Fig.1 ref 20) disposed in the cabinet, configured to receive water, and the tub having an opened formed at a top surface of the tub (see Fig.1); a drum rotatable disposed in the tub and configured to accommodate laundry (Fig.1 ref 30), the drum having a through hole at the bottom surface (see Fig.1 where ref 54 protrudes also see Fig.2 ref 32 further showcasing the through hole at the bottom of the drum); an agitation unit (Fig.1 ref 140) disposed in the through hole, the agitation unit configured to agitate the laundry; a drive unit (Fig.1 ref 50) disposed vertically below the agitation unit and configured to supply a drive force to at least one of the agitation unit or the drum [0063-0064]; a coupling device (Fig.8 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1) as applied to claim 2 above, and further in view of Imai et al. (US5586455A), hereafter Ryu and Imai respectively. The following alternative rejection to claim .
Regarding claims 3-5, Ryu teaches the washing machine of claim 2 and all the limitations of claim 3 except Ryu does not explicitly teach the coupling moving along the drive rotation shaft from an upper area of the hub (see rejection above). However such a configuration is known in the art as evidenced by Imai.
Imai discloses a float-type clutch (hereafter a coupling device) that is moveable vertically on a shaft (abstract, see Figs.6-8 & 25, clutch ref 45 and shaft ref 24, it is understood the figures 6-8 are of a different embodiment however attention is directed towards them for the sake of clarity in showing the claimed features) in order to drive an agitator (Fig.7 & 25 ref 50). Imai utilizes a variable speed motor to control the desired speed (Col.6 lines 33-42). The coupling device further comprises a power transmission unit (see Fig.6 corresponding gears refs 45-47). Wherein the shaft comprises: a shaft body (Fig. portion of ref 24 prior to ref 28) that connects to a rotor (Fig.25 ref 101); a shaft gear unit (Fig.25 ref 24) the shaft gear unit having a first gear (Fig.6 ref 48) disposed at an outer circumferential surface of a protruding portion of the shaft that protrudes vertically outward from the rotor; a shaft penetrating portion (Fig.6 ref 44) having a hub gear (Fig.6 ref 49) that is spaced apart from the shaft gear unit, the hub gear having a second gear (Fig.6 ref 49) disposed on an internal circumferential surface of a shaft penetrating portion. Further the power transmission unit has a coupling gear (Fig.6 combination of refs 46 and 47) comprising: a third gear (Fig.6 ref 46) disposed at an inner circumferential surface of the coupling gear that is configured to move along a longitudinal direction of the shaft gear unit (see Figs.7-8) and engages with the first gear (see Fig.6); a fourth gear (Fig.6 ref 47) that is disposed at an outer circumferential surface of the coupling gear and is configured to engage with the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify coupling device and shaft configuration of Ryu to utilize the coupling device gear and shaft configuration of Imai, as seen in Fig.6 thereby providing gear features on the inner and outer circumferential surfaces of the shaft and coupling device, in order to provide a washing machine that has better vertical movement of the clutch (Imai Col.9 lines 60-63). Further such a modification remove the need for a reduction unit by utilizing the variable speed motor as described by Imai. Thereby, the shaft gear unit does protrude from the hub and extend from the shaft body while the shaft body is connected to the rotor.
Regarding claim 11, Modified Ryu teaches the laundry apparatus of claim 5, wherein the shaft penetrating portion further comprises a hub coupling unit (Ryu Fig.9 ref 135), that is detachable disposed in the hub, extends from an outer circumferential surface of the hub, and couples to the hub (see Ryu Figs.8-10).
Regarding claim 19, Ryu teaches the laundry apparatus of claim 1, wherein the coupling device floats in water, and therefore the material that the coupling device is constructed from must have a specific gravity less than water. However, assuming arguendo that it is not inherently present that the material would have a specific gravity less than water, Imai discloses a washing machine with a float type clutch (see title) wherein floating elements are made with a specific gravity less than 1 in order to float on water (see also Imai Col.6 lines 58-65). Imai and Ryu are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the coupling device to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1) and Imai et al. (US5586455A) as applied to claim 3 above, and further in view of Gerry et al. (US4371067A), hereafter Ryu, Imai, and Gerry respectively.
Regarding claim 10, Modified Ryu teaches the laundry apparatus of claim 3, wherein the shaft accommodation unit comprises: an accommodation pipe (Fig.8 ref 134), which accommodates a predetermined area of the driving shaft, and an accommodation fixing portion (see Fig.8) that extends from the upper area of ref 134 and is coupled to the hub. Further, Imai discloses the use of bearings in order to support a portion between two shaft like elements (Imai Fig.3 refs 26-27, Col.6 lines 50-56), thus one of ordinary skill in the art would provide a bearing between the accommodation pipe and the driving shaft in order to support them. The phrase “configured to… accommodation unit” merely recites intended use and since modified Ryu has the bearing and similar structure, one of ordinary skill in the art would reasonably expect that the bearing is capable of performing the claimed function. However, assuming arguendo that the accommodation pipe is a separate and distinct entity from the shaft penetrating portion, such a feature is known in the art as evidenced by Gerry.
Gerry discloses a driving arrangement for a washing machine (abstract) wherein a driveshaft (Fig.2 ref 30) is accommodated within a sleeve (Fig.2 ref 124) that has a fixing portion (Fig.2 bottom portion of ref 124) that extends from an upper surface of the hub (Fig.2 ref 135) and is coupled to the hub in order to support the shaft (Col.8 lines 32-35). Gerry and Ryu are analogous in the art of washing machines.
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1) as applied to claim 1 above, and further in view of Park et al. (US6202451B1), hereafter Ryu and Park respectively.
Regarding claim 12, Ryu teaches the laundry apparatus of claim 1, further comprising: a shaft fixing unit (Fig.8 ref 133) that connects the drive unit to the bottom of surface of the drum (see Figs.10-11); a stator (Fig.1 ref 51) fixed to the tub and configured to generate a rotation magnetic field; a rotor (Fig.1 ref 52) configured to rotate relative to the stator based on the rotation magnetic field [0038]; a drive rotation shaft (combination of Fig.1 ref 53 and Fig.10 ref 54) configured to be rotated by the rotor, the drive rotation shaft passing through a portion of the tub (see Fig.1); and a shaft accommodation unit (Fig.8 ref 133) configured to rotatable accommodate the drive rotation shaft passing through the shaft accommodation unit (see Figs.10-11). The shaft fixing unit comprising: a hub (Fig.8 ref 133a) with a shaft penetrating portion (Fig.8 ref 134, also seen in Figs.10-11 as ref 34) configured to receive the drive rotation shaft, the shaft accommodation unit coupling a lower portion of the shaft penetration portion (see Figs.8 & 10-11); a fixing arm (see Fig.8 radially extending arms from ref 133a) that radially extends from the hub and is coupled to a bottom surface of the drum (see Figs.10-11); the agitation unit is coupled to one end of the drive rotation shaft (see Figs.10-11); and the coupling device is configured to vertically move along the drive rotation shaft from an upper area of the hub (see Figs.10-11 showing ref 160 moving vertically indirectly along the shaft ref 54 via movement along the agitation portion). However assuming arguendo that the phrase “move 
Park discloses a power transmission apparatus for washing machines, wherein a gearbox (Fig.9 refs 105-111) is disposed in an upper portion within a drum in conjunction with a drive shaft (Fig.9 ref 101) in order to spin an agitator (Fig.9 ref 113) and a drum (Fig.9 ref 6) in opposite directions (Col.8 lines 29-31) via the force of a stator and rotor (Fig.9 ref 102). The gear box comprising a sun gear (Fig.9 ref 108) coupled to an end of the drive shaft and rotates with the drive shaft; at least one planet gear (Fig.9 ref 106) coupled to and engaging the outer circumferential surface of the sun gear and rotates with the sun gear; a ring gear (Fig.9 ref 109) disposed on an outer circumferential surface of the planet gear and rotates via engagement with the planet gear; a planet carrier (Fig.9 ref 105) that accommodates the shaft (Fig.9 ref 107) of the planet gear and couples to (see Fig.9 ref 105 coupling to a hub where drive shaft inserts), whereby the carrier and the planet gear rotate in the same direction; a rotation housing (Fig.9 ref 111) coupled to an upper portion of the ring gear and rotates with the ring gear in a direction opposite to the carrier (Col.7 lines 34-44); a body rotation shaft (Fig.9 ref 120 including ref 116) that indirectly couples to the rotation housing via the upper carrier, clutch, and bearing; a gear housing (Fig.9 portion of which ref 110 is encased within prior to ref 104), the body shaft passing through an upper portion of the gear housing and indirectly coupling to the carrier via the shaft and upper carrier; the agitation unit is coupled to one end of the body rotation shaft (Fig.9 ref 116 connects to ref 113). Park further comprises a float type device (Fig.9 ref 115) that allows for vertical displacement of the clutch. The gearbox allows for speed reduction of the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gearbox of Ryu, to utilize the gearbox/gearing configuration and gearbox location of Park in order to reduce overall size of a washing machine (Park Col.3 lines 55-60). The modification would provide a gearing configuration capable of rotating the drum and pulsator in opposite directions in order to improve washing efficiency (Park Col.8 lines 29-31). Thus, the coupling device would be positioned between the gearbox and the agitation unit and since the function of Ryu has not changed, the coupling device would receive drive force from the gearbox when the water level is equal to or greater than a preset level (Ryu Figs.11) and receive a drive force from the hub when the water level is below the preset level (Ryu Fig.10).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1) and Park et al. (US6202451B1) as applied to claim 12 above, and further in view of Lee et al. (US20140109627A1), hereafter Ryu, Park, and Lee respectively.
Regarding claim 13, Modified Ryu teaches the laundry apparatus of claim 12, wherein: the agitation unit is coupled to one end of the body rotation shaft (see Ryu Fig. 10 ref 54 connected to ref 140 in conjunction with Park Fig.9 refs 116/120); the coupling device is configured to move along a longitudinal direction of the body rotation shaft; the coupling device receives the drive force from the body rotation shaft when the water level is greater than or equal the preset level (see Ryu [0063-0064] in conjunction with Figs.9-10 showing the shaft connected to the coupling device); and all other limitations of claim 13 (see rejection of claim 12 above stating the corresponding limitations and how they are met), except for the gear housing and the 
Lee discloses a washing machine with a hub, shaft, and gears to drive a pulsator (abstract), wherein the gears are enclosed within a cover (Fig.5 refs 100/110) in order to protect the gears within [0054] and prevent separation of the ring gear [0055]. Further, the cover accommodates a pulsator shaft (Fig.5 ref 70, synonymous to a body rotation shaft) within and allows it to pass through the cover. Lee and Ryu are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gearbox of Modified Ryu to utilize a cover, as disclosed by Lee, in order to protect the gears (Lee [0054]) and prevent separation of the ring gear (Lee [0055]). Since the cover encloses and protects the gears within, the rotation housing (which functions as a gear) would also be disposed within the cover and it is reasonably expected that the gears within the cover would be coupled to the cover (in this case the carrier, ring gear, and corresponding planetary gears). Modified Ryu does not teach the carrier coupling to the housing in a manner such that when the carrier rotates the corresponding force rotates the gear housing and transmits the force to the body shaft for rotation of both the tub and pulsator. However, the claim only requires that the coupling device receive a drive force from the gear housing. Thus, because the cover is present and the respective gears and shafts are housed within, the drive force generated from within the housing is transmitted to the tub via the coupling when the water level is below a preset water level (Ryu [0063-0064]), such that the coupling device receives the force from the gear housing. Furthermore, the limitation “configured to rotate regardless… body rotation shaft” is merely intended use and one of ordinary skill in the art would reasonably expect that the agitation unit of modified Ryu is capable of performing such a task.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1), Park et al. (US6202451B1), and Lee et al. (US20140109627A1) as applied to claim 12 above, and further in view of Imai (US5586455A), hereafter Ryu, Park, Lee, and Imai respectively.
Regarding claim 14, modified Ryu teaches the laundry apparatus of claim 13, but does not teach the limitations of claim 14. However the features of a gear having a gear provided on inner and outer circumferential surfaces to provide a driving force to an agitation unit is known in the art as evidenced by Imai.
Imai discloses a float-type clutch (hereafter a coupling device) that is moveable vertically on a shaft (abstract, see Figs.6-8 & 25, clutch ref 45 and shaft ref 24, it is understood the figures 6-8 are of a different embodiment however attention is directed towards them for the sake of clarity in showing the claimed features) in order to drive an agitator (Fig.7 & 25 ref 50). The coupling device further comprises a power transmission unit (see Fig.6 corresponding gears refs 45-46). Imai further discloses: a housing gear (Fig.6 ref 44) and configured to accommodate a portion of a body rotation shaft (Fig.6 ref 24) and is spaced apart from the body rotation shaft; the housing gear having a fifth gear (Fig.6 ref 49) disposed at an inner circumferential surface of the housing gear; the body rotation shaft having a body gear unit with a sixth gear (Fig.6 ref 48) disposed on an outer surface of a protrusion portion of the body rotation shaft, which protrudes vertically upward from the housing gear; the power transmission unit comprises a coupling gear (Fig.6 ref 45); the coupling gear having a third gear (Fig.6 ref 46) disposed at an inner circumferential surface of the coupling gear and configured to engage with the sixth gear when the power transmission unit is separated from the housing gear(see Figs.6-8); a fourth gear (Fig.6 ref 47) disposed at an outer circumferential surface of the coupling gear and configured to 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify coupling device and shaft configuration of Ryu to utilize the coupling device gear and shaft configuration of Imai, as seen in Fig.6 thereby providing gear features on the inner and outer circumferential surfaces of the shaft and coupling device, in order to provide a washing machine that has better vertical movement of the clutch (Imai Col.9 lines 60-63). The modification would necessarily provide the gears above the gear housing, since the purpose of the Imai’s clutch is to mate with the pulsator and tub (see also Imai Fig.25) the housing gear must be above the gear box/gear cover.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR102058058B1) and Park et al. (US6202451B1) as applied to claim 12 above, and further in view of Imai et al. (US5586455A) and Gerry et al. (US4371067A), hereafter Ryu, Park, Imai, and Gerry respectively.
Regarding claim 18, Modified Ryu teaches the laundry apparatus of claim 3, wherein the shaft accommodation unit comprises: an accommodation pipe (Fig.8 ref 134), which accommodates a predetermined area of the driving shaft, and an accommodation fixing portion (see Fig.8) that extends from the upper area of ref 134 and is coupled to the hub. Modified Ryu does not teach the presence of bearing disposed in the inner circumferential surface of the accommodation pipe, however such a feature would have been obvious in light of the teachings of Imai.

Gerry discloses a driving arrangement for a washing machine (abstract) wherein a driveshaft (Fig.2 ref 30) is accommodated within a sleeve (Fig.2 ref 124) that has a fixing portion (Fig.2 bottom portion of ref 124) that extends from an upper surface of the hub (Fig.2 ref 135) and is coupled to the hub in order to support the shaft (Col.8 lines 32-35). Gerry and Ryu are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the shaft accommodating unit of modified Ryu in order to utilize the sleeve of Gerry in order to support the driveshaft (Col.8 lines 32-35).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (CN104790168A) in further view of Ryu et al. (KR102058058B1), hereafter Fei and Ryu respectively.
Regarding claim 20, Fei discloses a washing machine comprising: a first casing (Fig.1 ref 120) having an opening provided in the front side thereof; a second casing (Fig.1 ref 140) which is disposed on a top surface of the first casing (Fig.1 ref 120), and which has an opening defined at the top surface (Fig.1 portion underneath ref 1400) thereof; a second outer barrel (Fig.1 ref 142) which is provided inside the second casing (Fig.1 ref 140), which has an introduction port that communicates with the opening, and which stores water; a second inner barrel (Fig.1 ref 144) which is rotatably provided inside the second outer barrel (Fig.1 ref 142), which has a through-hole provided through the bottom surface thereof (Fig.1 portion where refs 14a/14c penetrate the drum), and which contains clothes; a pulsator (Fig.1 ref 146) rotatably disposed in the through-hole; and a second motor (Fig.1 ref 148) provided on the lower portion of the pulsator (Fig.1 ref 146) and connected to a pulsator shaft (Fig.1 ref 14c) and to an inner barrel shaft (Fig.1 ref 14a) (see paragraph [0032], [0034]. Fei does not disclose a coupling device between the drive unit and the agitation unit, however such a feature is known in the art as evidenced by Ryu.
Ryu discloses a washing machine having discloses a buoyancy clutch (Fig.8 ref 160) arranged between the pulsator (Fig.8 ref 140) and the driving device (Fig.1 ref 50) so as to rotate by means of power and configured such that, when the level of water in the water tub (Fig.1 ref 20) is equal to or higher than a predetermined level, the buoyancy clutch (Fig.8 ref 160) moves upward and causes only the pulsator (Fig.8 ref 140) to rotate and, when the level of water in the water tub (Fig.1 ref 20) is equal to or lower than the predetermined level, the buoyancy clutch (Fig.8 ref 160) moves downward by its own weight and causes the rotating tub (Fig.1 ref 30) and the pulsator (140) to rotate together (see paragraphs [0058] and [0063]-[0064] and figures 8-13). Ryu and Fei are analogous in the art of washing machines. 
. 
Allowable Subject Matter
Claims 6-9, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action while including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6 and 15, the closest prior art is Ryu et al. (KR102058058B1) in view of Imai et al. (US5586455A) and Ryu et al. (KR102058058B1) in view of Park et al. (US6202451B1) and Lee et al. (US20140109627A1) respectively. The fixed plate is being interpreted as a separate and distinct element from the coupling gear, such that no part of the coupling gear defines any part of the fixed plate, and the fixed plate is an integral structure to the coupling gear as substantially exemplified by Figs.4-7 and coinciding with the normal definition of the term “fixed” (i.e. the plate/gear are not subject change relative to each other, since they are fixed and thus not detachable from each other). The combination of the prior arts teach/suggest all the limitation of claims 5 and 14 however there is no prior art on the record which teaches/suggests the limitations of claims 6 and 15 while providing one of ordinary skill in the art with reasonable motivation to perform a modification to render the invention of claims 6 and 15 obvious. More specifically there is no prior art on the record that teaches/suggests a coupling device of a laundry treating apparatus with a fixed plate having a coupling gear fixed at an upper .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hui et al. (KR20030024968A) hereafter Hui. Hui discloses a washing machine (Fig.1) wherein a pulsator and washing tub are rotated in opposite directions via the use of a buoyancy clutch in order to increase washing efficiency (abstract). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US20140182066A1), hereafter C1. C1 discloses a washing machine having a driving mechanism for a pulsator of a tub via a buoyancy clutch (abstract). The clutch utilizes ribs that engage with a hub portion and shaft (see Fig.3a)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711